 Case 4:18-cv-00674-ALM Document 10 Filed 10/05/18 Page 1 of 3 PageID #: 46



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 AMERICAN PATENTS LLC,
                                                   CIVIL ACTION NO. 4:18-cv-674
       Plaintiff,

         v.                                        JURY TRIAL DEMANDED

 SAMSUNG ELECTRONICS AMERICA,
 INC., et al,

       Defendants.


        PLAINTIFF AMERICAN PATENTS LLC’S CORPORATE DISCLOSURE
                              STATEMENT

       Plaintiff American Patents LLC (“American Patents”) is a Texas limited-liability

company. American Patents has no parent corporation, and no publicly held company owns 10%

or more of its stock.



Dated: October 5, 2018                      Respectfully submitted,

                                            /s/ Zachariah S. Harrington
                                            Matthew J. Antonelli
                                            Texas Bar No. 24068432
                                            matt@ahtlawfirm.com
                                            Zachariah S. Harrington
                                            Texas Bar No. 24057886
                                            zac@ahtlawfirm.com
                                            Larry D. Thompson, Jr.
                                            Texas Bar No. 24051428
                                            larry@ahtlawfirm.com
                                            Christopher Ryan Pinckney
                                            Texas Bar No. 24067819
                                            ryan@ahtlawfirm.com
                                            Michael D. Ellis
                                            Texas Bar No. 24081586
                                            michael@ahtlawfirm.com
Case 4:18-cv-00674-ALM Document 10 Filed 10/05/18 Page 2 of 3 PageID #: 47



                                  ANTONELLI, HARRINGTON
                                  & THOMPSON LLP
                                  4306 Yoakum Blvd., Ste. 450
                                  Houston, TX 77006
                                  (713) 581-3000

                                 Stafford Davis
                                 State Bar No. 24054605
                                 sdavis@stafforddavisfirm.com
                                 Catherine Bartles
                                 Texas Bar No. 24104849
                                 cbartles@stafforddavisfirm.com
                                 THE STAFFORD DAVIS FIRM
                                 The People's Petroleum Building
                                 102 North College Avenue, 13th Floor
                                 Tyler, Texas 75702
                                 (903) 593-7000
                                 (903) 705-7369 fax

                                  Attorneys for American Patents LLC
 Case 4:18-cv-00674-ALM Document 10 Filed 10/05/18 Page 3 of 3 PageID #: 48



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of October 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record.



                                                     /s/ Zachariah S. Harrington
                                                     Zachariah S. Harrington
